         Case 2:21-cv-00179-JAD-VCF Document 19 Filed 09/09/21 Page 1 of 1




1                                    UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3                                                   ***
     NATALIE DAVIDSON,
4
                        Plaintiff,
5                                                      2:21-cv-00179-JAD-VCF
     vs.                                               ORDER
6    MERRICK BANK, AND EQUIFAX
     INFORMATION SERVICES, LLC,
7
                        Defendant.
8
         The parties have filed a Joint Stipulation of Dismissal (ECF No. 18).
9
         Accordingly,
10
         IT IS HEREBY ORDERED that the status hearing scheduled for 1:30PM, September 29, 2021, is
11
     VACATED.
12
         DATED this 9th day of September, 2021.
13
                                                             _________________________
14                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25
